DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The following claims are objected to because of the following informalities:  
Claims 1-20, line 1: “characterized in that” should be corrected to - -wherein- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakborn (US 2018/0040978).
Regarding claim 1: Blakborn teaches a coaxial connector assembly (Fig. 3a), wherein the coaxial connector assembly comprises: a first connector 100 and a second connector 200 adapted to be connected with each other (see Figs. 3a-3c); and a locking mechanism 20, 202 adapted to lock and unlock a connection between the first connector 100 and the second connector 200 (Para. 0063), wherein the locking mechanism includes a first locking member 20 having at least one elastic snap-fit element 24 (Fig. 1) and a second locking member (at 202; Fig. 3a) having a locking element 202 adapted to be snap-fitly engaged with the at least one elastic snap-fit element (see Para. 0063 and Fig. 4); wherein the first locking member 20 is disposed on an outer periphery of the first connector 100 (Fig. 1), and the second locking member is disposed on an outer periphery of the second connector 200 (Fig. 3a); and wherein the at least one elastic snap-fit element 24 is constructed as a cantilever (Fig. 2) that extends axially toward a direction remote from the second connector 200 (see Figs. 1-2), so that it is movable between an unlocking position (Fig. 3a) and a locking position (Fig. 3c) along a radial direction, wherein in the unlocking position, the at least one elastic snap-fit element 24 is pressed down so that the at least one elastic snap-fit element is disengaged from the locking element to unlock the connection (e.g. pressing section 26 would allow the connection of the locking members to disengage) between the first connector 100 and the second connector 200, and in the locking position (Fig. 3b), the at least one elastic snap-fit element 24 springs back to its initial state, so that the at least one elastic snap-fit element is snap-fitly engaged with the locking element to lock the connection between the first connector and the second connector (Fig. 3b).  
Regarding claim 2: Blakborn teaches all the limitations of claim 1 and further teaches wherein one of the at least one elastic snap-fit element 24 and the locking element 202 includes a depressed portion, and the other of the at least one elastic snap-fit element and the locking element includes a raised portion, wherein in the locking position, the raised portion projects into the depressed portion to form a snap-fit engagement (Fig. 3b).  
Regarding claim 3: Blakborn teaches all the limitations of claim 1 and further teaches wherein the at least one elastic snap-fit element 24 is constructed in a stepped shape (Fig. 2), and the locking element 202 includes a depressed portion for receiving a raised portion of the stepped shape (Fig. 3b) and a stopper 32 for blocking the raised portion from moving out of the depressed portion along an axial direction (Fig. 4), wherein in the locking position, the raised portion of the stepped shape is received in the depressed portion and a stepped surface of the stepped shape abuts against the stopper (see Fig. 4).  
Regarding claim 4: Blakborn teaches all the limitations of claim 1 and further teaches wherein the second locking member (at 202; Fig. 3a) is constructed as a locking sleeve 205, and the locking element is disposed inside the locking sleeve (Fig. 3a).  
Regarding claim 5: Blakborn teaches all the limitations of claim 1 and further teaches wherein in the locking position (Fig. 3b), a portion of the at least one elastic snap-fit element projects from the second locking member (Fig. 3b), so that the at least one elastic snap-fit element can be disengaged from the locking element by pressing down on the portion (e.g. pressing section 26, when in position shown in Fig. 3b, would cause disengagement).  
Regarding claim 6: Blakborn teaches all the limitations of claim 1 and further teaches wherein the first locking member 20 includes two elastic snap-fit elements spaced apart by 180° (see Fig. 2).  
Regarding claim 8: Blakborn teaches all the limitations of claim 1 and further teaches wherein the first locking member includes a semicircular or a substantially circular body, and one end of each elastic snap-fit element is fixed on the body (see Fig. 1).  

Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allemann (US 2006/0051999).
Regarding claim 9: Allemann teaches a cluster connector assembly system, wherein the cluster connector assembly system (Fig. 7) comprises a first connector assembly 1 and a second connector assembly 5, wherein, the first connector assembly 1 has a housing (at 2; Fig. 1) having a first portion configured to integrate a plurality of first connectors together (at 1; Fig. 1), and a second portion (at 10; Fig. 1) located radially outward of the first portion (Fig. 1), wherein a split ring 21 is axially constrainedly arranged on the second portion relative to the housing (see Figs. 1-2), the split ring 21 is provided with one of a protrusion 3 and a stop groove on its inner circumferential surface (Fig. 4), and the split ring 21 is elastically expandable and contractible in a radial direction (see Figs. 7-11), the second connector assembly 5 has a housing configured to integrate a plurality of second connectors together (e.g. to mate with plurality of first connectors; see Fig. 9), wherein the housing of the second connector assembly has the other of a protrusion and a stop groove 4 (Fig. 7), the first connector assembly 1 and the second connector assembly 5 are engageable and disengageable in a push-pull manner (Figs. 7-11), wherein, when the first connector assembly and the second connector assembly enter an engaged state, the split ring is movable radially inwards based on its own elastic force (Figs. 7-8), so that the protrusion enters the stop groove, thereby establishing self-locking of the first connector assembly and the second connector assembly (see Figs. 7-11).  
Regarding claim 10: Allemann teaches all the limitations of claim 9 and further teaches wherein when the split ring 21 is pressed radially outward, the split ring is movable radially outward by overcoming its own elastic force, thereby causing the protrusion to leave the stop groove, so that the first connector assembly and the second connector assembly are unlocked (see Figs. 6a-6c in reverse would show the split ring moving radially outward).  
Regarding claim 11: Allemann teaches all the limitations of claim 9 and further teaches wherein the split ring 21 presents a substantially hollow cylindrical shape (Fig. 4).
Regarding claim 12: Allemann teaches all the limitations of claim 9 and further teaches wherein a front side surface and a rear side surface of the protrusion 3 are configured to be inclined (see Fig. 4).  
Regarding claim 13: Allemann teaches all the limitations of claim 9 and further teaches wherein the housing of the first connector assembly 1 has one of a positioning protrusion and a positioning groove (at 17; Fig. 7) extending along an axial direction, and the housing of the second connector assembly 5 has the other of a positioning protrusion (at 15’; Fig. 7) and a positioning groove extending along an axial direction, wherein the positioning protrusion is axially guidable in the positioning groove (see Figs. 7-11).  
Regarding claim 14: Allemann teaches all the limitations of claim 9 and further teaches wherein a cross-section of the stop groove is tapered in a direction toward its groove bottom (see Fig. 7).
Regarding claim 15: Allemann teaches all the limitations of claim 9 and further teaches wherein  the housing of the second connector assembly 5 has a body portion (at 5; Fig. 8) and a flange (left of 5; Fig. 7) extending forward from a front end surface of the body portion, wherein the stop groove is disposed on the body portion (see Fig. 8).  

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao (US 2018/0123288).
Regarding claim 9: Shao teaches a cluster connector assembly system (Fig. 4), wherein the cluster connector assembly system comprises a first connector assembly 330 and a second connector assembly 230, wherein, the first connector assembly has a housing having a first portion (at 332; Fig. 3) configured to integrate a plurality of first connectors (e.g. wires) together (Fig. 3) and having a second portion (at 362; Fig. 3) located radially outward of the first portion (Fig. 3), wherein a split ring (at 360; Fig. 3) and a plurality of balls 362 are axially constrainedly arranged on the second portion relative to the housing (Fig. 3), the split ring is elastically expandable and contractible in a radial direction (see Figs. 3-4), and the balls 362 are circumferentially distributed so as to be arranged on the same radial side of the split ring (see Fig. 3), the second connector assembly 230 has a housing configured to integrate a plurality of second connectors together (Fig. 2), wherein the housing of the second connector assembly has a stop groove 256, the first connector assembly and the second connector assembly are engageable and disengageable in a push-pull manner (see Fig. 4), wherein, in a state where the first connector assembly is engaged with the second connector assembly, when a pressure is applied to the balls so that the balls radially press and drive the split ring, the split ring overcomes its own elastic force to partially enter the stop slot, thereby establishing self-locking of the first connector assembly and the second connector assembly (see Fig. 4).  
Regarding claim 17: Shao teaches all the limitations of claim 16 and further teaches wherein when the pressure is cancelled, the split ring moves away from the stop groove and drives the balls based on its own elastic force, so that the first connector assembly and the second connector assembly are unlocked (see Fig. 3).  
Regarding claim 18: Shao teaches all the limitations of claim 16 and further teaches wherein the split ring has a circular or trapezoidal cross-section (see Para. 0033 and Fig. 3).  
Regarding claim 19: Shao teaches all the limitations of claim 16 and further teaches wherein the stop groove is a circumferential groove enclosed along a circumferential direction (Fig. 2).  
Regarding claim 20: Shao teaches all the limitations of claim 16 and further teaches wherein a cross-section of the stop groove is tapered in a direction toward its groove bottom (see Fig. 2).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blakborn (US 2018/0040978).
Regarding claim 7: Blakborn teaches all the limitations of claim 1 and further teaches wherein the first locking member 20 includes elastic snap-fit elements 24 uniformly distributed along a circumferential direction of the first connector 100 (see Fig. 2).  
	Blakborn does not explicitly teach wherein the first locking member includes three or more elastic snap-fit elements uniformly distributed along a circumferential direction of the first connector.  
Blakborn discloses the first locking member 20 includes elastic snap-fit elements 24. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the first locking member including three or more elastic snap-fit elements uniformly distributed along a circumferential direction of the first connector, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and MPEP 2144.04. The advantage of the first locking member including three or more elastic snap-fit elements uniformly distributed along a circumferential direction of the first connector is to provide multiple locking features.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors having an annular engaging feature located on a perimeter of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833